Application by Allen for the payment of his share of a certain sum of money deposited for the purpose of meeting the commissions of the trustees of B. Rathbun. Order authorizing Allen, and the personal representatives of Clary, and of Pratt, to draw out the fund deposited in the Trust Company for commissions, with the accumulations, to be divided rateably among them in proportion to the amount due to each by the master’s report ; Allen and the personal representatives of Pratt giving to the representative of Clary’s estate, security to refund their respective portions thereof, with interest, or so much as may be necessary to equalize the loss among the three assignees if the estate of Clary shall be made liable to Sizer. If security is not given, the fund to remain to abide the event of the suit against Miller. Same disposition made of the residue of the commissions which were in the Bank of Buffalo at the time of its failure, upon obtaining the written consent of Allen’s assignee in bankruptcy.
Costs to be borne rateably by Allen and the representatives of his co-assignees.